              Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO


    MICHAEL E. JACKSON,
                                                             Case No. 1:21-cv-00017-DCN
                              Petitioner,
                                                             INITIAL REVIEW ORDER
             v.

    TWIN FALLS COUNTY JAIL,

                             Respondent.


           Twin Falls County Jail inmate Michael E. Jackson (“Petitioner”) has filed a petition

for writ of habeas corpus under 28 U.S.C. § 2241, alleging that the conditions of

confinement in the jail violate the Constitution.1 Dkt. 1. Specifically, Petitioner alleges that

he is at particularly high risk from the COVID-19 pandemic, given his serious heart

problems, and that jail medical providers have failed to provide him with adequate medical

treatment.

           Petitioner asks the Court to find “extraordinary and compelling reason’s [sic] for a

compassionate release.” Id. at 6. Id. at 5. The Court construes this request as seeking release

from jail as a remedy for alleged violations of the Eighth Amendment.2




1
  Petitioner initially filed the instant petition in a pending civil rights case under 42 U.S.C. § 1983. See
Jackson v. City of Twin Falls, Case No. 1:20-cv-00449-DCN (Dkt. 20) (D. Idaho Oct. 30, 2020). Because
civil rights claims and habeas claims may not be brought in the same action, the Court severed the petition
into this new, separate action under 28 U.S.C. § 2241. See Order on Pending Motions and Order Severing
Habeas Claims, Dkt. 2 (Jan. 7, 2021).
2
    Petitioner’s citation to the First Step Act is inapposite, as Petitioner is not a federal prisoner.


INITIAL REVIEW ORDER - 1
           Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 2 of 8




                                    REVIEW OF PETITION

1.      Standard of Law for Review of Petition

        Federal habeas corpus relief under 28 U.S.C. § 2241 is available to petitioners who

show that they are in custody in violation of the Constitution, laws, or treaties of the United

States. See 28 U.S.C. § 2241(c). In its discretion, courts may apply the Rules Governing

Section 2254 Cases (“Habeas Rules”) to petitions filed under § 2241. See Habeas Rule

1(b). Therefore, the Court now reviews the Petition to determine whether it is subject to

summary dismissal. Summary dismissal is appropriate where “it plainly appears from the

face of the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.” See Habeas Rule 4.

2.      Discussion

        Petitioner asserts his claim under the Eighth Amendment to the United States

Constitution.3 That amendment, which is applicable to the States through the Fourteenth

Amendment, protects inmates against cruel and unusual punishment and guarantees the

right to minimally adequate conditions of confinement. “[T]he Constitution does not

mandate comfortable prisons” or jails. Rhodes v. Chapman, 452 U.S. 337, 349 (1981). But,

although jail conditions may be restrictive, and even harsh, without violating the Eighth

Amendment, jail officials must provide inmates with adequate food, clothing, shelter,

sanitation, medical care, and personal safety. Id. at 347; Hoptowit v. Ray, 682 F.2d 1237,

1246 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472


3
 Petitioner also cites the First and Fifth Amendments, see Dkt. 1 at 1, but these amendments do not
appear implicated by the allegations in the petition.


INITIAL REVIEW ORDER - 2
          Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 3 of 8




(1995).

       Petitioner claims that the Constitution requires his release from jail because he is in

danger of the COVID-19 pandemic. The threshold issue this Court must address is whether

Petitioner’s claim is cognizable—that is, whether it can even be heard—in a habeas corpus

proceeding under § 2241.

       “[T]he essence of habeas corpus is an attack by a person in custody upon the legality

of that custody,” and “the traditional function of the writ is to secure release from illegal

custody.” Id. at 484 (emphasis added); Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991)

(“Habeas corpus proceedings are the proper mechanism for an inmate to challenge the

legality or duration of confinement.”) (internal quotation marks omitted). On the other

hand, claims of unconstitutional conditions of confinement usually are brought under 42

U.S.C. § 1983, the civil rights statute. See Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(stating that a § 1983 action “is a proper remedy for a state prisoner who is making a

constitutional challenge to the conditions of his prison life, but not to the fact or length of

his custody.”). The remedy for conditions-of-confinement claims usually is an award of

damages or an order for injunctive relief that requires the institution to cure the

constitutional violations.

       If an inmate’s constitutional claim “does not lie at the core of habeas corpus,” it

“may not be brought in habeas corpus but must be brought, if at all,” as a civil rights claim

under § 1983. Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (internal

quotation marks and citations omitted). Because the petition challenges the conditions of




INITIAL REVIEW ORDER - 3
           Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 4 of 8




Petitioner’s confinement, rather than the fact of his custody, can Petitioner even raise this

claim in habeas corpus?

       Judge Winmill recently considered this issue in another § 2241 case brought by

Petitioner:

                     “The question of whether prisoner actions asserting
              violations of their constitutional rights based on the COVID-
              19 pandemic properly may sound in habeas, versus civil rights,
              is an open one, with the case law in flux.” William v. Jenkins,
              No. CV 21-1456-DMG (GJS), 2021 WL 765567, at *8 (C.D.
              Cal. Feb. 24, 2021). The U.S. Supreme Court has not yet
              considered this question, and the Ninth Circuit has thus far
              declined to answer it. Id.; see Roman v. Wolf, 977 F.3d 935,
              941 (9th Cir. 2020) (“We need not reach th[e] issue … because,
              separately from their habeas petition, Plaintiffs brought a class
              action complaint for declaratory and injunctive relief seeking
              to remedy allegedly unconstitutional conditions at [the
              prison].”).

                     However, at least one circuit court and several district
              courts have considered the issue.

See Jackson v. City of Twin Falls, Case No. 1:21-cv-00013-BLW (Successive Review

Order, Dkt. 7 at 5) (D. Idaho March 16, 2021) (unpublished).

       Judge Winmill carefully considered the split among federal courts on the issue,

beginning with those courts that have recognized a habeas claim, particularly the Sixth

Circuit:

              Some … courts have held that a COVID-19 conditions-of-
              confinement claim is cognizable as a habeas claim under
              § 2241 when an inmate seeks release, because the request for
              release essentially asserts that no conditions of confinement
              could possibly satisfy the Eighth Amendment. See, e.g., Wilson
              v. Williams, 961 F.3d 829, 833 (6th Cir. 2020); Gutierrez-
              Lopez v. Figueroa, 462 F. Supp. 3d 973, 983 (D. Ariz. 2020).



INITIAL REVIEW ORDER - 4
          Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 5 of 8




                     In Wilson v. Williams, several federal inmates filed a
              § 2241 petition “to obtain release from custody to limit their
              exposure to the COVID-19 virus.” 961 F.3d at 832–33. The
              inmates claimed that release from prison was the only remedy
              that could cure the constitutional violations. Id. at 837–38.
              Their claim was based on allegedly unconstitutional conditions
              of confinement, which normally is not a challenge to the fact
              of a prisoner’s confinement and which normally must be
              brought under § 1983, not in a habeas petition under § 2241.

                      However, the Sixth Circuit held that habeas jurisdiction
              was proper. The court rested its decision on the inmates’
              allegation that “no set of conditions” could possibly be
              constitutional in light of the dangers of COVID-19. Id. at 838.
              According to the Sixth Circuit, this allegation rendered the
              claim a challenge to the fact of the prisoner’s confinement, a
              claim that sounds in habeas. Therefore, the court determined,
              “where a petitioner claims that no set of conditions would be
              constitutionally sufficient[,] the claim should be construed as
              challenging the fact or extent, rather than the conditions, of the
              confinement.” Id.; see also Torres v. Milusnic, 472 F. Supp. 3d
              713, 726 (C.D. Cal. 2020) (Marshall, J.) (holding that
              petitioners could maintain a § 2241 claim based on prison
              conditions during the pandemic “[b]ecause Petitioners contend
              there are no set of conditions of confinement that could be
              constitutional” and, as a result, “Petitioners challenge the fact
              of their confinement” rather than simply the conditions of that
              confinement).

Id. at 5–6.

       The court found the Sixth Circuit’s analysis unpersuasive. This Court agrees and

adopts Judge Winmill’s reasoning:

              Merely alleging that no conditions of confinement could
              possibly satisfy the Eighth Amendment—an allegation which
              every inmate could throw into any habeas corpus petition—
              does not magically transform the nature of a conditions-of-
              confinement claim. See Uzuegbunam v. Preczewski, ___ U.S.
              ___, No. 19-968, slip op. at 1 (Roberts, C.J. dissenting) (“If
              nominal damages can preserve a live controversy, then federal
              courts will be required to give advisory opinions whenever a


INITIAL REVIEW ORDER - 5
         Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 6 of 8




              plaintiff tacks on a request for a dollar.”). Claims that prison
              conditions place inmates at a substantial risk of serious harm
              from the COVID-19 pandemic are “ultimately premised on the
              conditions of confinement,” not on the fact of the conviction or
              sentence itself. Wilson v. Ponce, 465 F. Supp. 3d 1037, 1048
              (C.D. Cal. 2020) (Fitzgerald, J.). The Sixth Circuit’s reasoning
              improperly “conflates the nature of relief with the substance of
              the claim.” Alvarez, 445 F. Supp. 3d at 866.

                     In relying on the inmates’ no-possible-conditions
              allegation, the Sixth Circuit’s analysis ignores that a variety of
              orders short of release can bring a prison into Eighth
              Amendment compliance with respect to the pandemic. Such
              relief could include transferring inmates to facilities where
              they can be more socially distant, isolating inmates who are at
              a higher risk from COVID-19, or perhaps even using lake boats
              as inmate housing to ensure more space. See Wilson v. Ponce,
              465 F. Supp. 3d at 1049 (“Petitioners have carefully argued
              that release is the only remedy; however, relief could be
              obtained by transferring prisoners, including by such
              extraordinary measures as recalling the U.S.N.S. Mercy from
              San Diego to serve as a prison ship.”). Requesting release as
              the remedy for unconstitutional prison conditions does not
              render the substantive conditions-of-confinement claim a
              challenge to the fact of an inmate’s confinement.

Id. at 6–7. It is not the relief sought but, rather, “the nature of the claim itself” that must

ultimately determine whether a claim is cognizable under § 2241:

              “[U]nlike a claim concerning the fact of confinement,” a claim
              that prison officials have not responded adequately to the
              pandemic “would not exist but for [the] current conditions of
              confinement at [the prison].” Alvarez, 445 F. Supp. 3d at 866.
              Although the relief requested—release from custody—comes
              “within the ambit of habeas corpus,” the substantive claim
              itself involves the conditions of the inmate’s confinement.
              Macias v. Bradley, No. CV 20-7114-RGK (PLA), 2020 WL
              6681250, at *3 (C.D. Cal. Nov. 10, 2020); see id. (noting that
              challenges to conditions of confinement based on COVID-19
              can involve conditions such as “social distancing and facial
              covering requirements, the adequacy of disinfecting protocols,
              the size of inmate groups, and the adequacy of air filtration and


INITIAL REVIEW ORDER - 6
            Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 7 of 8




               circulation systems.”).

Id. at 7–8.

       For the reasons explained in Jackson v. City of Twin Falls, Case No. 1:21-cv-00013-

BLW, this Court holds that challenges to prison or jail conditions based on COVID-19 do

not lie at the core of habeas corpus and, therefore, are not cognizable under § 2241, “even

if the petitioner requests release and alleges that no set of conditions of confinement could

possibly be constitutional.” Id. at 8. Instead, such a claim must be brought under § 1983.

       Petitioner has already asserted such claims in Jackson v. City of Twin Falls, Case

No. 1:20-cv-00449-DCN (Dkt. 20) (D. Idaho). He may not bring these same conditions-

of-confinement claims under § 2241.

3.     Conclusion

       For the foregoing reasons, Petitioner’s habeas claims are subject to summary

dismissal as noncognizable.

                                          ORDER

       IT IS ORDERED:

       1.      The Petition for Writ of Habeas Corpus (Dkt. 1) is DISMISSED without

               prejudice.

       2.      The Court does not find its resolution of this habeas matter to be reasonably

               debatable, and a certificate of appealability will not issue. See 28 U.S.C.

               § 2253(c); Habeas Rule 11. If Petitioner files a timely notice of appeal, the

               Clerk of Court shall forward a copy of the notice of appeal, together with this

               Order, to the United States Court of Appeals for the Ninth Circuit. Petitioner


INITIAL REVIEW ORDER - 7
       Case 1:21-cv-00017-DCN Document 3 Filed 03/29/21 Page 8 of 8




           may seek a certificate of appealability from the Ninth Circuit by filing a

           request in that court.


                                            DATED: March 29, 2021


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




INITIAL REVIEW ORDER - 8
